We do not desire to add anything to what has been said in respect to the decision of the case. We have found no reason why we should not adhere to our first opinion. This is written merely for the purpose of correcting an inaccurate fact statement as to date.
We said in the main opinion that the defendant paid $2000 on account subsequent to the date of its letter refusing to accept the well. This is an error. The item was in fact paid about ten days before, but after the well had been reported completed. The motion is overruled.
Overruled.
Writ of error refused. *Page 36